Exhibit 10.2

 

CONSENT AND ACKNOWLEDGMENT

(Other First-Priority Lien Obligations)

 

This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of November 29, 2016,
is executed by WILMINGTON TRUST, NATIONAL ASSOCIATION, as an Other
First-Priority Lien Obligations Agent (the “New Agent”), and acknowledged by
JPMORGAN CHASE BANK, N.A., as the Applicable First Lien Agent, CITIBANK, N.A.,
as the Applicable Second Lien Agent, and EP Energy LLC (on behalf of itself and
certain of its Subsidiaries).

 

This Consent is with respect to that certain Priority Lien Intercreditor
Agreement, dated as of August 24, 2016 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), by and among the parties (other than the New Agent) referred to
above.  Capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Intercreditor Agreement.

 

Reference is made to the 8.00% Senior Secured Notes due 2024 (the “Notes”)
issued pursuant to that certain Indenture (the “Indenture”), dated as of
November 29, 2016, by and among the Company, Everest Acquisition Finance Inc.
(together with the Company, the “Issuers”), the subsidiary guarantors named
therein (the “Notes Guarantors”) and the New Agent, as trustee and collateral
agent, with respect to which the New Agent is acting (w) as trustee and
collateral agent under the Indenture, (x) as collateral agent under that certain
Collateral Agreement, dated as of November 29, 2016 (the “Collateral
Agreement”), by and among the Issuers, the Notes Guarantors and the New Agent,
as collateral agent, (y) as collateral agent under that certain Pledge
Agreement, dated as of November 29, 2016 (the “Pledge Agreement”), by and among
the Issuers, the Notes Guarantors and the New Agent, as collateral agent and
(z) as collateral agent under any other Security Document (as defined in the
Indenture).

 

Pursuant to Section 5.14 of the Intercreditor Agreement, the Company hereby
notifies JPMorgan Chase Bank, N.A., as the Applicable First Lien Agent, that it
designates the Notes and the obligations of the Issuers and the Notes Guarantors
thereunder and under the Indenture as Other First-Priority Lien Obligations
under the Intercreditor Agreement.

 

The New Agent hereby (a) agrees to be bound by the terms of the Intercreditor
Agreement as an Other First-Priority Lien Obligations Agent as if it were an
Other First-Priority Lien Obligations Agent as of the date of the Intercreditor
Agreement and (b) represents that it is acting in the capacity of Other
First-Priority Lien Obligations Agent solely for the Secured Parties under the
Indenture, the Collateral Agreement, the Pledge Agreement and any other Security
Document (as defined in the Indenture).

 

The address of the New Agent for purposes of all notices and other
communications hereunder and under the Intercreditor Agreement is Wilmington
Trust, National Association, Global Capital Markets, 15950 N. Dallas Parkway,
Suite 550, Dallas, TX  75248, Attention: EP Energy Administrator (Facsimile
No. (888) 316-6238, Email: sgoffinet@wilmingtontrust.com).

 

--------------------------------------------------------------------------------


 

This Consent shall be governed by, and construed in accordance with, the law of
the State of New York.

 

[Signature Page Follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as an Other First-Priority Lien
Obligations Agent

 

 

 

 

 

 

 

By:

/s/ Shawn Goffinet

 

Title:

Shawn Goffinet

 

Name:

Assistant Vice President

 

Acknowledged and Confirmed by, for purposes of the Intercreditor Agreement:

 

JPMORGAN CHASE BANK, N.A., as Applicable First Lien Agent

 

 

 

 

 

 

 

By:

/s/ Jo Linda Papadakis

 

Title:

Authorized Officer

 

Name:

Jo Linda Papadakis

 

 

 

 

 

 

 

CITIBANK, N.A., as Applicable Second Lien Agent

 

 

 

 

 

 

 

By:

/s/ Joseph Ruffini

 

Title:

Vice President

 

Name:

Joseph Ruffini

 

 

 

 

 

 

 

EP ENERGY LLC, on behalf of itself and its Subsidiaries Party to the
Intercreditor Agreement

 

 

 

 

 

 

 

By:

/s/ Kyle A. McCuen

 

Title:

Vice President and Treasurer

 

Name:

Kyle A. McCuen

 

 

[Signature Page to Consent and Acknowledgment (Other First-Priority Lien
Obligations)
(Priority Lien Intercreditor Agreement)]

 

--------------------------------------------------------------------------------